Fish, J.
1. The running and marking by processioners of a line between adjoining landowners, where no boundary line had been previously located and established, was without authority of law; accordingly the superior court had no jurisdiction of the case made by a protest filed to the return of the processioners fixing such new line.
2. As there was nothing to try, the refusal of a new trial was not erroneous. *871Direction is given that the whole proceeding be dismissed for want of jurisdiction over the subject-matter. Amos v. Parker, 88 Ga. 754.
Argued July 23, —
Decided August 8, 1900.
Objections to return of processioners. Before Judge Russell. Franklin superior court. September term, 1899.
W. E. Little and A. G. McCurry, for plaintiff in error.

Judgment affirmed, with direction.


All the Justices concurring.